PER CURIAM.
Marsha R. Sanks and Joseph D. Sanks appeal the final judgment of foreclosure and reformation of a mortgage rendered following a bench trial. We affirm the final judgment with the exception of the awards for pre-acceleration charges in the amount of $81.19 and property taxes and insurance1 in the amount of $3,886.66. There was no competent, substantial evidence presented at trial to support these awards. See Wagner v. Bank of America, N.A., 143 So.3d 447, 448 (Fla. 2d DCA 2014). On remand, the final judgment shall be reduced by these amounts.
We further note that the caption of the final judgment names the original plaintiff and not the substituted plaintiff, Calchas, LLC.2 The trial court is further directed to correct the caption of the final judgment.
*449AFFIRMED in part; REVERSED in part; and REMANDED.
PALMER, LAMBERT, and EDWARDS, JJ., concur.

. The property taxes and insurance award is referred to in the final judgment as "negative trust balance."


. The body of the final judgment correctly reflects Calchas, LLC.